Citation Nr: 0806359	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1977.  The veteran died in January 2004 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the appellant's claims.

The appellant participated in a Board video conference 
hearing in October 2007 with the undersigned Veterans Law 
Judge.  A transcript of this proceeding has been associated 
with the veteran's claims file.

The issue of entitlement to an increased disability rating 
for PTSD, evaluated as 10 percent disabling, for accrued 
benefits purposes, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if any further action on her part is 
required.

FINDINGS OF FACT

1.  The veteran died in January 2004 as the result of 
myocardial infarction and coronary artery disease.

2.  At the time of his death, the veteran was service 
connected for PTSD, evaluated as 10 percent disabling.

3.  The veteran's service-connected PTSD did not cause or 
aggravate any of the medical conditions that caused his 
death, nor did PTSD cause or contribute substantially or 
materially to cause the veteran's death.

4.  There are no service medical records showing treatment 
for any cardiovascular condition or any medical evidence 
showing that a cardiovascular disorder, including coronary 
artery disease, was manifested within the first post-service 
year.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
appellant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the appellant is expected to 
provide; and (4) request that the appellant provide any 
evidence in her possession that pertains to the claim.  

Prior to the initial adjudication of the appellant's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2004 letter told her to provide any 
evidence or information that she felt supported her claim.  
See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  In the letter sent in March 
2004, the RO requested that the appellant identify 
outstanding medical records that would pertain to the claim.  
The appellant did not respond.  While VA has a statutory duty 
to assist a claimant in developing evidence pertinent to a 
claim, the claimant also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  It is incumbent upon an appellant to 
provide the RO with the tools to assist in developing the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The RO provided the appellant with a medical opinion in March 
2005 to determine whether the veteran's cause of death was 
related to his service-connected disability.  Further 
opinions are not necessary as the preponderance of the 
evidence is against a relationship, as discussed below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that the veteran's death was caused or 
contributed to by his service-connected disability.  The 
veteran died in January 2004.  His death certificate lists 
the cause of death as myocardial infarction and coronary 
artery disease.  No other primary or contributory causes of 
death were listed.  For the reasons which follow, the Board 
concludes that the veteran's service-connected disability did 
not cause or contribute to his death.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2007); 
see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. 
§ 3.312(b) (2007).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  See 
38 C.F.R. § 3.312(c)(1) (2007).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases, to include cardiovascular disease 
including hypertension, manifesting themselves to a certain 
degree within a certain time after service and must have had 
their onset in service.  See 38 U.S.C.A. §§ 1112, 1131 and 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a) (2007).  

There is no medical evidence showing that the veteran's 
cardiovascular disorders, including coronary artery disease, 
were manifested during service or within the first post-
service year.  During his lifetime, the veteran never alleged 
that this condition began during service or within the first 
post-service year.  The earliest medical evidence showing 
diagnosis of a cardiovascular condition is dated many years 
after service.  Neither the veteran nor the appellant ever 
stated that a medical professional indicated that a possible 
relationship existed between his cardiovascular disorders and 
his military service.  Therefore, there is no medical 
evidence establishing a relationship is possible between the 
cardiovascular disease that caused or contributed to cause 
the veteran's death and his military service on a direct or 
presumptive basis.  See Hickson, supra.

The primary basis of the appellant's claim is that service 
connection should be granted for the veteran's myocardial 
infarction, due to coronary artery disease, secondary to the 
medications prescribed for the veteran for his service-
connected PTSD.  The appellant also alleges that the veteran 
was overweight due to these medications, which contributed to 
his death.  Service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2007).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

At the time of his death, the veteran was service connected 
for one disability, PTSD rated 10 percent disabling.  The 
principal issue in this case is whether the veteran's PTSD, 
and corresponding treatment therefor, was "either the 
principal or a contributory cause of death."  There is only 
one medical opinion of record that addresses this question.

In March 2005, a VA examiner reviewed the veteran's claims 
file in order to determine whether his cause of death could 
be related to his weight increase or decrease secondary to 
psychiatric medications or whether it could be due to the 
stress of PTSD.  The examiner noted that the veteran had 
difficulty with his weight for some time prior to his death.  
He weighed 305 to 310 pounds as of January 2000.  This 
increased to 330 pounds by May 2000.  The veteran's weight 
was stable until October 2001.  At that time, the veteran was 
started on Topamax to help control headaches.  This began a 
decline in his weight.  It was not, however, precipitous.  In 
January 2002, the veteran's weight was 323 pounds.  At that 
point, the veteran himself discontinued the Topamax, stating 
that it made him drowsy.  Nevertheless, his weight continued 
to decline.  His weight was 288 pounds in May 2002.  Per a 
nutrition note in January 2003, the veteran had been actively 
trying to lose weight during this time.  Unfortunately, the 
veteran's weight again increased and he weighed 340 pounds in 
February 2003.

The examiner stated that the appellant contends that the 
cause of the veteran's death was secondary to the veteran's 
weight changes due to his medications.  The appellant's 
contention that the veteran gained "over 100 pounds" in six 
to eight months is not correct.  The veteran had difficulty 
with his weight for an extended period of time.  The examiner 
was asked whether the veteran's loss in weight could have 
been due to the Topamax.  On a review of what is known of 
Topamax, patients taking large doses of this medication have 
reported weight loss.  If an individual took 200 milligrams 
(mg) per day, he had a four percent likelihood of losing 
weight, which was the same percentage as a placebo.  For 
those taking 400 mg per day, there was a six percent risk of 
losing weight.  For those taking 600 to 1000 mg per day, 
there was a 12 percent risk of losing weight.  The veteran 
was taking only 100 mg per day, which was below the dose 
which caused no significant change in weight.  It must also 
be noted that the veteran discontinued this medication in 
January 2002, yet he continued to lose weight until May 2002.  
This was at a time when he was swimming daily and attempting 
to lose weight.  It appeared that he was moderately 
successful.  However, his weight began to increase 
thereafter.

The examiner noted that the veteran was on a number of 
different medications throughout his lifetime, which risked 
increasing weight.  He was on medications due to pain such as 
oxycodone, which decreased activity and could increase 
weight.  He was on beta blockers such as atenolol to protect 
his heart, which also decreased exercise tolerance.  That 
said, the veteran demonstrated that despite these medications 
he was able to lose weight in 2002.

Taking all of the aforementioned factors into account, the 
examiner concluded that it was less likely than not that the 
veteran's medications caused him to increase in weight.  
Rather, genetic factors are of primary importance in this 
case, consistent with the veteran's persistent weight 
problems despite being on multiple different medical 
regimens.  Activity level was clearly a contributor in this 
case.  The weight loss was not apparently associated with the 
Topamax since he continued to lose weight and actually lost 
most of his weight after this medication was discontinued.  
Clearly, a continued loss of weight would have been very 
advantageous to his overall medical condition.  The veteran 
had multiple medical conditions for which weight was likely 
the primary contributor including obstructive sleep apnea, 
hypertension, hyperlipidemia and low back pain.  The ultimate 
cause of death on the veteran's death certificate was 
myocardial infarction, for which gross obesity is a very 
large risk factor.  In short, the examiner stated that the 
veteran's weight was a very large contributor to his cause of 
death.  The examiner did not feel that the PTSD contributed 
significantly to either the veteran's obesity or his heart 
attack.  The medications also did not contribute 
significantly to his obesity or heart attack.  Rather, the 
medications were given to the veteran to help prevent 
detrimental outcomes from his obesity.  See VA medical 
opinion report, March 12, 2005.

The Board finds that the preponderance of the evidence is 
against a relationship between the veteran's service-
connected PTSD and his cause of death.  There is no medical 
evidence of record to substantiate the appellant's claim.  
Despite the appellant's apparent belief in the sincerity of 
her claim, neither she nor her representative possesses the 
requisite medical training or knowledge to render probative 
medical opinions.  Therefore, to the extent their arguments 
contain opinions as to the etiology of any of the conditions 
that caused the veteran's death, or the medical effect of his 
service-connected disorder on the conditions that caused his 
death, this is simply not competent or persuasive evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran was service connected for PTSD.  The 
preponderance of the evidence is against a finding that PTSD 
caused or substantially contributed to the veteran's 
myocardial infarction and coronary artery disease, his causes 
of death.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board finds that additional development must be performed 
prior to the adjudication of the appellant's claim of 
entitlement to an increased disability rating for PTSD, 
evaluated as 10 percent disabling, for accrued benefits 
purposes.

The Board notes that the veteran was initially granted 
service connection for PTSD by the Board in a September 2002 
decision.  A subsequent rating decision in March 2003 
effectuated the grant of service connection, assigning a 
noncompensable rating.  In April 2003, the veteran stated 
that he wished to have a higher disability rating for his 
PTSD and submitted a claim for individual unemployability 
(IU).  A rating decision in May 2003 increased the veteran's 
disability rating for PTSD from noncompensable to 10 percent 
disabling and denied the veteran's claim for IU.  The veteran 
submitted a notice of disagreement with these two issues in 
June 2003.  In the same instrument, the veteran also filed 
claims of entitlement to service connection for low back 
pain, residuals of a head injury, bilateral hearing loss and 
tinnitus secondary to his service-connected PTSD.

The veteran passed away in January 2004, during the pendency 
of these claims.  In May 2007, the RO denied the veteran's 
claims of entitlement to service connection for low back 
pain, residuals of a head injury, bilateral hearing loss and 
tinnitus secondary to his service-connected PTSD, for 
purposes of accrued benefits.

The appellant initiated her claim of entitlement to service 
connection for the cause of the veteran's death and accrued 
benefits in March 2004.  By rating decision dated in December 
2004, the RO denied the appellant's claims.  The appellant 
timely submitted a notice of disagreement in January 2005 and 
VA Form 9 in September 2006 to perfect her appeal.  Though 
the correspondence from the appellant indicates that she 
wished to pursue a claim for accrued benefits from the 
veteran's pending PTSD claim, in fact the veteran's IU claim 
was also pending at the time of the veteran's death.  During 
the veteran's lifetime, service connection was established 
only for PTSD.  The Board finds that the claim for accrued 
benefits pertaining to the rating for PTSD also includes the 
claim pending at death for IU.  The RO did not adjudicate the 
veteran's pending IU claim in conjunction with her claim.  

Since the assignment of a higher evaluation for PTSD could 
impact the claim for individual unemployability, the two 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 
Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, 
(1998).  As such, the RO must adjudicate the veteran's claim 
for IU and the increased rating claim for PTSD, for purposes 
of accrued benefits, and then return the case to the Board 
for adjudication.  

The Board also notes that the appellant must be provided with 
notice compliant with Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In Hupp, the Court held that VA is not relieved of 
providing section 5103(a) notice merely because the appellant 
had provided some evidence relevant to each element of her 
claim in her application for benefits.  The Court noted in 
Hupp that 38 U.S.C.A. § 5103(a) required the Secretary to 
notify the claimant of any information not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Court held in Hupp that there is no 
preliminary obligation on the part of VA to perform a pre-
decisional adjudication of the claim prior to providing 
section 5103(a) notice.  However, the Court found that the 
section 5103(a) notice must be "responsive to the particular 
application submitted."  The Court observed in Hupp that 
there was a "middle ground" between a pre-decisional 
adjudication and boilerplate notice addressing section 
5103(a) compliance.

The Court determined in Hupp that, when adjudicating a claim 
for DIC, VA must perform a different analysis depending upon 
whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the Court held that the 
section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant and her 
representative a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
as to the information or evidence 
needed to establish a claim for accrued 
benefits, as outlined by the Court in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Such notice must be tailored 
to the specific information provided in 
the appellant's March 2004 claim for 
benefits.

2.  After completion of any other 
development indicated by the record, 
the AMC must adjudicate the appellant's 
claims of entitlement to an increased 
disability rating for PTSD, evaluated 
as 10 percent disabling, and individual 
unemployability, for purposes of 
accrued benefits.  The appellant should 
be provided proper notice of the IU 
claim, for accrued benefits purposes, 
and provided her appellate rights.  If 
any claim properly on appeal remains 
denied, the AMC should issue an 
appropriate SSOC and provide the 
appellant and her representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


